Chief Justice Sharswood
delivered the opinion of the court, November 20th 1882.
After the evidence in this case had been concluded on the *389trial before a jury in the court below, the following agreement was entered into between the counsel for the plaintiff and defendants: “ It is agreed by counsel for plaintiff and defendants in open court, that the evidence, oral and record, and the entire record shall be treated as a case stated, and judgment be entered thereon by the court according to its view of the law and facts; each party reserving the right to sue out a writ of error.” Upon this the court subsequently entered judgment on the case stated in favor of the plaintiff.
A case stated is a substitute for and in the nature of a special verdict, and is subject to the same rules. It must find facts and not the evidence. If the finding in this respect be defective a venire facias de novo will be awarded: Kinsley v. Coyle, 8 P. F. Smith 461. It cannot be pretended that this well settled rule is at all affected by the Act of April 22d 1874, Pamph. L. 109, passed in pursuance of art. V. § 27 of the Constitution. Noth the Constitution and the Act require that the agreement shall be in writing and filed; and the Act directs that the court shall find the facts separately and distinctly, with answers to any points submitted, and the conclusions of law, which shall also be filed.
Judgment reversed and venire facias de novo awarded.